Judgment and order reversed on the law and facts, with costs, and complaint dismissed, with costs. Memorandum: We think it was error to charge that section 125-a of the General Municipal Law had any application to this case under the undisputed facts. We hold also that, as a matter of law, on this record, there was no negligence on the part of defendant, and that decedent was guilty of contributory negligence. We find, therefore, that the judgment is erroneous in law and against the weight of the evidence. All concur. (The judgment awards damages for death of plaintiff’s *828intestate in an automobile negligence action. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.